DETAILED ACTION
The response filed on 03/26/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 26, 27, 31, 34, 36, 37, 40, 43, 44, 46 and 47 are amended.
Claims 1-25, 28, 30, 38, 39 and 45 are cancelled.
No Claim(s) is/are added.
Claims 26, 27, 29, 31-37, 40-44, 46 and 47 are currently pending for examination.

Response to Arguments
Applicant’s arguments filed on 03/26/2021 (See Remarks, pages 9-16) with respect to claims 26, 34, 36 and 43 have been considered and are persuasive.  The objections to claims 26 and 34 are withdrawn in view of the applicant’s amendment.  The rejections to claims 26, 27, 29, 34, 36, 37 and 43 under 35 U.S.C. §102(a)(1) are withdrawn.  The rejections to claims 31-33, 35, 40-42, 44, 46 and 47 under 35 U.S.C. §103 are withdrawn.

Allowable Subject Matter
Claims 26, 27, 29, 31-37, 40-44, 46 and 47 (renumbered as 1-17) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462